Citation Nr: 1136066	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability in excess of 20 percent prior to December 1, 2008 and a disability in excess of 10 percent from December 1, 2008 for degenerative joint disease of the left knee with limitation of extension (also claimed as chondromalacia patella).

2.  Entitlement to a disability rating in excess of 50 percent prior to December 1, 2008, a disability in excess of 10 percent from December 1, 2008, and a disability rating in excess of 30 percent from December 1, 2009 for degenerative joint disease of the right knee with limitation of extension (also claimed as chondromalacia patella).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania.

The Veteran and his daughter testified at a Board hearing before the undersigned in August 2011; a transcript of this hearing is of record. 

In February 2008, the Veteran filed claims for increased ratings for his service-connected right and left knee disabilities.

In the August 2008 rating decision, the RO decreased the Veteran's degenerative arthritis of his right knee, limitation of extension, from a 50 percent to a 10 percent evaluation, effective December 1, 2008 and decreased the Veteran's degenerative arthritis of his left knee, limitation of extension, from a 20 percent to a 10 percent evaluation, effective December 1, 2008.

In a June 2010 rating decision, during the pendency of this appeal, the RO granted a higher disability rating of 30 percent for degenerative joint disease of the right knee with limitation of extension (also claimed as chondromalacia patella), effective December 10, 2009.  As higher schedular evaluations for this disability is possible, the issue of entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee with limitation of extension (also claimed as chondromalacia patella) from December 10, 2009 remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran testified at his August 2011 hearing that he is not employable solely by reason of his service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for increased ratings for his right and left knee disabilities, the Veteran testified at his August 2011 hearing that his knee disabilities had increased in severity since his last VA examination.  The Veteran specifically testified that he would probably need knee replacement surgery as his knees were "much more severe" than they were at his last VA examination.

The Board observes that the Veteran most recently had a VA examination for his right knee in July 2010.  He most recently had a VA examination for both his right and left knees in December 2009.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right and knee disabilities, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

As noted in the introduction, given the Veteran's statement regarding his inability to work due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Additionally, in a February 2007 letter, a private physician noted that since the Veteran had chronic problems, he would "remain unemployable for the time being".

Thus, the Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal for entitlement to a TDIU.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should also be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected right and left knee disabilities with specific findings of impairment reported in detail.  The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated), and whether there is recurrent subluxation or lateral instability of the right or left knee.

The examiner should conduct range of motion studies of the right and left knees, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of his service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


